Exhibit 99.1 High Velocity Alternative Energy Corp. Balance Sheet As of December 31, 2007 Dec31, 07 ASSETS Current Assets Checking/Savings Fifth Third Bank -20,648.42 Petroleum Products Corp Checkin 2,486.54 petty Cash 2,099.93 Wachovia-APPC 4,646.36 Total Checking/Savings -11,415.59 Accounts Receivable Accounts Receivable 458,017.58 Total Accounts Receivable 458,017.58 Other Current Assets Loan Rec APPC OIL 75,357.31 Triton Petroleum Group 118,039.81 Total Loan Rec 193,397.12 Total Other Current Assets 193,397.12 Total Current Assets 639,999.11 Fixed Assets Equipment 9,700.00 Total Fixed Assets 9,700.00 TOTAL ASSETS 649,699.11 LIABILITIES & EQUITY Liabilities Current Liabilities Accounts Payable Accounts Payable 564,159.54 Total Accounts Payable 564,159.54 Other Current Liabilities Loan AdamBarnett 120,000.00 STANCHASON 200,000.00 Total Loan 320,000.00 Total Other Current Liabilities 320,000.00 Total Current Liabilities 884,159.54 Total Liabilities 884,159.54 Equity Net Income -234,460.43 Total Equity -234,460.43 TOTAL LIABILITIES & EQUITY 649,699.11 Page 1 of 2 High Velocity Alternative Energy Corp. Profit & Loss October through December 2007 Oct – Dec07 Ordinary Income/Expense Income Sales Income 371,348.85 Total Income 371,348.85 Cost of Goods Sold Freight Costs 4,450.00 Materials - Cost of Goods Sold 15,420.93 Total COGS 19,870.93 Gross Profit 351,477.92 Expense ASK THE ACCOUNTANT 4,323.50 Car/Truck Expense Gas 645.76 Car/Truck Expense - Other 385.37 Total Car/Truck Expense 1,031.13 Electric 4,530.10 Insurance General Liability Insurance -2,285.87 Insurance - Other 14,790.14 Total Insurance 12,504.27 INTEREST EXPENSE 4,000.00 Mgt. Payroll & Expenses 34,803.44 Office Supplies 289.33 Outside services 12,670.00 Payroll Expense 27,957.88 petty cash garrison 200.00 Plant Supplies 1,796.15 Postage and Shipping 10.72 Printing and Reproduction 1,146.00 Professional Fees 3,848.39 Purchases Effluent Tech 52,984.01 Purchases - Other 297,535.24 Total Purchases 350,519.25 Rent 17,500.00 SECURITY 121.83 Telephone and Fax 1,111.21 Uniform Expense 644.52 Water Bills 1,768.79 Windy City - R.Carter 1,402.04 Total Expense 482,178.55 Net Ordinary Income -130,700.63 Other Income/Expense Other Income Other Income 3,836.67 Total Other Income 3,836.67 Net Other Income 3,836.67 Net Income -126,863.96 Page 2 of 2
